Appeal from order, Supreme Court, New York County (Judith J. Gische, J.), entered October 4, 2005, which, to the extent appealed from, granted plaintiffs motion to enforce subpoenas pursuant to CFLR 5223 and denied appellants’ cross motions to quash said subpoenas, unanimously dismissed as moot, without costs.
It is undisputed that appellant Greco has appeared for deposition and provided the information sought from her as well as regarding her co-appellant, rendering the appeal moot (see Matter of McMahon v Landon, 154 AD2d 745 [1989]). Appellants have failed adequately to explain how the circumstances fall within an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Concur— Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Malone, JJ.